ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of STEPHEN
*481D. SCHARFETTER of MORRIS PLAINS, who was admitted to the bar of this State in 1986, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-3(g)(4), STEPHEN D. SCHARFETTER is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that STEPHEN D. SCHARFETTER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEPHEN D. SCHARFETTER comply with Rule 1:20-20 dealing with suspended attorneys.